     Case: 3:20-cr-00033-RAM-RM Document #: 61 Filed: 09/10/21 Page 1 of 2




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,          )
                                   )
                Plaintiff,         )
                                   )
                v.                 )                  Case No. 3:20-cr-0033
                                   )
JULIO OMAR SOTO ROBLES and GREGORY )
VEGA,                              )
                                   )
                Defendants.        )
                                   )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for September
13, 2021. For the reasons stated herein, the time to try this case is extended up to and
including May 9, 2022.
       In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands entered a general order concerning operations of the Court on March 17, 2020.
The Chief Judge has thus far extended the order sixteen times, finding that the ends of justice
require excluding March 18, 2020, through September 30, 2021, from the Speedy Trial count
in all criminal matters.
       To date, the COVID-19 virus has claimed more than 656,000 lives in the United States
(65 of which have been in the U.S. Virgin Islands). COVID-19 continues to present an
unpredictable threat to public health and safety, as shown in the recent surge in COVID-19
cases both in the continental United States and the Virgin Islands. As a multi-defendant case,
this case presents significant challenges for the Court to comply with social distancing
guidelines during the jury trial. Practical considerations would require additional spacing for
Defendants, counsel, and jurors—and the potential for additional jurors in the courtroom.
As such, the Court finds that extending the period within which Defendants may be tried
under the Speedy Trial Act is necessary for the protection and well-being of the Defendants,
      Case: 3:20-cr-00033-RAM-RM Document #: 61 Filed: 09/10/21 Page 2 of 2
United States v. Soto Robles et al.
Case No.: 3:20-cr-0033
Order
Page 2 of 2

the jury, the prosecutors, the witnesses, the Court’s personnel, and the general public at
large. 1
           The premises considered, it is hereby
           ORDERED that the time beginning from the date of this order granting an extension
through May 9, 2022, SHALL be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
           ORDERED that the parties SHALL file and serve a pre-trial brief no later than May 2,
2022, which shall include the following: (a) proposed list of witnesses; (b) proposed list of
exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-
standard voir dire questions; and (e) proposed non-standard jury instructions related to the
elements of the charges and defenses; it is further
           ORDERED that the parties SHALL provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than May 4, 2022;2 and it is further
           ORDERED that the jury selection and trial in this matter SHALL commence promptly
at 9:00 a.m. on May 9, 2022, in St. Thomas Courtroom 1.


Dated: September 10, 2021                                    /s/Robert A. Molloy
                                                             ROBERT A. MOLLOY
                                                             Chief Judge




1The Speedy Trial Act also excludes “[a]ny period of delay resulting from other proceedings concerning the
defendant, including . . . (D) delay resulting from any pretrial motion, from the filing of the motion through the
conclusion of the hearing on, or other prompt disposition of, such motion. . . .” 18 U.S.C. § 3161(h)(1).
2Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
